      Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 1 of 15 PageID #:124




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION


 YVONNE WALKER,
                                                             CASE NO. 1:19-cv-06921
             Plaintiff,

 v.                                                       Honorable Virginia M. Kendall

 WESTLAKE FINANCIAL SERVICES, LLC,

             Defendant.


          DEFENDANT’S RESPONSE TO PLAINTIFF’S MOTION TO DISMISS
                       DEFENDANT’S COUNTERCLAIM

        Plaintiff, Yvonne Walker (“Walker”), entered into a contract for the purchase of a

vehicle. In her complaint, Walker alleges that Defendant, Westlake Financial Services, LLC

(“Westlake Financial Services”), acted improperly in trying to enforce that contract. For its part,

in addition to denying Walker’s allegations, Westlake Financial Services has filed a counterclaim

for breach of that contract.

        Walker has moved to dismiss that counterclaim. In support of her motion, Walker makes

two arguments. But this Court should reject both of these arguments.

        First, Walker argues that Westlake Financial Services’ counterclaim is not sufficiently

related to Walker’s statutory claims to come within this Court’s supplemental jurisdiction. To

support this argument, Walker cites a string of cases from outside the Seventh Circuit. Yet—

although Walker doesn’t mention it in her motion—the Seventh Circuit and courts within this

District have repeatedly rejected similar arguments. This Court should decline Walker’s

invitation to ignore this authority.
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 2 of 15 PageID #:125




        Second, Walker argues that, even if Westlake Financial Services’ counterclaim is within

this Court’s supplemental jurisdiction (which it is), this Court should decline to exercise

supplemental jurisdiction. Walker argues that, if a consumer is subject to a claim for an

underlying debt, he or she will be discouraged from bringing statutory claims like the ones

Walker brings here. Once again, Walker cites a string of cases from outside the Seventh Circuit

to support this argument. Yet once again—although Walker doesn’t mention it in her motion—

courts in the Seventh Circuit have repeatedly rejected similar arguments. In so doing, these

courts have recognized, among other things, that a consumer who has recently defaulted on a

contract is always subject to a breach-of-contract claim. Forcing the parties to litigate that claim

in a separate forum simply creates duplicative and unnecessarily costly additional litigation.

        Walker’s motion to dismiss should be denied.

                                             Background

        Walker entered into a retail installment sales contract (“Retail Installment Sales

Contract”) for the purchase of a 2016 Toyota Corolla (“Vehicle”). See Pl.’s Compl., ¶ 9; Def.’s

Counterclaim, ¶ 1.1 Westlake Financial Services is the assignee of the Retail Installment Sales

Contract. See Def.’s Counterclaim, ¶ 2; see also Retail Installment Sales Contract (attached as

Exhibit A to Defendant’s Answer, Affirmative Defense, and Counterclaim), p. 1. Under the

Retail Installment Sales Contract, Walker agreed to make monthly payments, totaling

$33,424.56. See id. The Retail Installment Contract states that Walker is in default if, among

other things, Walker “breaks any agreement in” the Retail Installment Sales Contract. See id.

        Walker admits that she did not make the required monthly payments. See Pl.’s Compl., ¶

11. Stated another way, Walker admits that she breached the Retail Installment Sales Contract.

1
  In considering a motion to dismiss a counterclaim, a court “accept[s] all well-pleaded allegations in
the counterclaim as true and draw[s] all reasonable inferences in favor of the counterclaim.” Cozzi Iron &
Metal, Inc. v. U.S. Office Equip., Inc., 250 F.3d 570, 574 (7th Cir. 2001).


                                                    2
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 3 of 15 PageID #:126




       After Walker breached the Retail Installment Sales Contract, Westlake Financial Services

called Walker to obtain payment under the Retail Installment Sales Contract. See id., ¶¶ 14, 18.

Walker alleges that, in so doing, Westlake Financial Services violated the Telephone Consumer

Protection Act (“TCPA”), 47 U.S.C. § 227, and the Illinois Consumer Fraud Act (“ICFA”), 815

ILCS 505/1 et seq. See Pl.’s Compl., Counts I & II. Specifically, Walker alleges that, after she

revoked her consent to receive calls, Westlake Financial Services called her using an automatic

telephone dialing system and a pre-recorded voice. See Pl.’s Compl, ¶ 28. For its part, Westlake

Financial Services denies, among other things, that Westlake Financial Services used an

automatic telephone dialing system and that Walker revoked her consent to receive calls. See

Def.’s Answer, ¶ 28.

       In any event, Walker alleges that Westlake Financial Services made at least 45 improper

calls to her. See Pl.’s Compl., ¶ 28. Pursuant to the TCPA, Walker seeks to recover $500 to

$1,500 in statutory damages for each of these calls. See id., ¶ 30. That is, Walker seeks statutory

damages of at least $22,500 to $67,500. Additionally, pursuant to the ICFA, Walker seeks

punitive damages and attorneys’ fees. See id., p. 8. Meanwhile, in Westlake Financial Services’

counterclaim, Westlake Financial Services seeks to recover $7,057.89 plus fees and costs in

connection with Walker’s admitted breach of the Retail Installment Sales Contract. See Def.’s

Counterclaim, ¶ 10.

       Walker moves to dismiss Westlake Financial Services’ counterclaim.

                                           Argument

       Walker makes two arguments in support of her motion to dismiss. But these arguments

are inconsistent with cases in the Seventh Circuit and well-reasoned cases from across the

country. So this Court should reject both of Walker’s arguments.




                                                3
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 4 of 15 PageID #:127




       A.      Because the breach-of-contract counterclaim involves the same “case or
               controversy” as Walker’s statutory claims, this Court has supplemental
               jurisdiction over the counterclaim.

               1.      The Seventh Circuit has found that supplemental jurisdiction extends
                       to all counterclaim forming part of the same case or controversy as
                       the plaintiff’s claim.

       Walker argues that, because Westlake Financial Services’ breach-of-contract

counterclaim is permissive rather than compulsory, there must be “an independent jurisdictional

basis” for the Court to exercise supplemental jurisdiction over the counterclaim. See Pl.’s

Motion to Dismiss, p. 6. Walker is incorrect. Indeed, for going on a quarter of century now, the

Seventh Circuit has rejected similar arguments in similar circumstances.

       For example, in Channell v. Citicorp National Services, Inc., the plaintiff filed a class-

action complaint, alleging violation of a consumer-protection statute in connection with contracts

between the defendant and the class members. See 89 F.3d 379, 384 (7th Cir. 1996). In

response, the defendant filed a counterclaim for breach of contract. See id. And the Seventh

Circuit considered whether, because that counterclaim was permissive and there was no

independent basis for the counterclaim, the court lacked jurisdiction over the counterclaim. See

id. The Seventh Circuit rejected the argument that jurisdiction was lacking. See id.

       In rejecting the argument that jurisdiction over the counterclaim was lacking, the Seventh

Circuit recognized that Congress’s 1990 enactment of the supplemental-jurisdiction statute, 28

U.S.C. §1367, has expanded the scope of jurisdiction over counterclaims. See id. at 384-85.

Specifically, section 1367 provides for supplemental jurisdiction over counterclaims that are part

of the same “case or controversy” as the plaintiff’s claim. See id. at 385. This standard requires

only that the counterclaim and the plaintiff’s claim share a “loose factual connection.” Id. at

385. That is to say, this standard is broader than the “same transaction” standard for determining




                                                 4
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 5 of 15 PageID #:128




whether a counterclaim is compulsory (and so potentially waived if not raised in the first lawsuit

between the parties). To satisfy the same-transaction standard, the counterclaim and the

plaintiff’s claim may need to involve the same factual and legal issues. See Burlington N. RR.

Co. v. Strong, 907 F.2d 707, 712 (7th Cir.1990) (applying pre-1367 jurisdictional rules to case

that arose before 1367 took effect). But the standard under section 1367 is much broader than

that. See Channel, 89 F.3d at 384.

       In short, the Seventh Circuit has specifically rejected the argument that, because a

breach-of-contract counterclaim is a permissive counterclaim to a plaintiff’s statutory-consumer

claim, there must be a separate jurisdictional basis for the breach-of-contract counterclaim. See

Channell, 89 F.3d at 385. So this Court has supplemental jurisdiction over Westlake Financial

Services’ breach-of-contract counterclaim.

               2.      Walker’s position has been rejected here and in well-reasoned cases
                       across the country.

       In addition to declining to mention Channell, Walker makes two attempts to support her

position. Neither is persuasive.

       First, Walker argues that, “while there is Seventh Circuit precedent that suggests a

permissive counterclaim must have an independent jurisdictional basis, there is similar precedent

which suggests that the inquiry into whether a court has subject matter jurisdiction is not so

limited to the permissive/compulsory distinction, instead requiring a separate ‘same case or

controversy’ analysis under 28 U.S.C. § 1367(a).” Pl.’s Motion to Dismiss, p. 6 (emphasis in

original). In other words, Walker suggests that there is a split of authority in the Seventh Circuit.

       Not so. In support of her argument, Walker cites Oak Park Trust & Savings Bank v.

Therkildsen, 209 F.3d 648 (7th Cir. 2000). Yet, in Therkildsen, the Seventh Circuit did not say

that—contrary to its pronouncement in Channell and numerous other cases before and since—all



                                                 5
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 6 of 15 PageID #:129




permissive counterclaims require an independent jurisdictional basis. Rather, in Therkildsen, the

Seventh Circuit merely recognized that, because the defendant’s permissive counterclaim and the

plaintiff’s claim in that case were not “part of the same case or controversy,” the defendant’s

permissive counterclaim required an independent jurisdictional basis. See 209 F.3d at 651.

Walker’s independent-jurisdictional-basis argument should be rejected.2

        Second, Walker argues that, regardless of whether her claims and the counterclaim need

only form part of the same case or controversy, her claims and the counterclaim are not part of

the same case or controversy. See Pl.’s Motion to Dismiss, pp. 6-10. To put it another way,

Walker argues that there is no “loose factual connection” between Westlake Financial Services’

counterclaim that Walker breached the Retail Installment Sales Contract, and Walker’s claim

that Westlake Financial Services acted improperly in trying to enforce the Retail Installment

Contract.

        To support this position, Walker points out that there is not complete identity between the

facts and law underlying Walker’s statutory claims and Westlake Financial Services’ breach-of-

contract counterclaim. Yet, in making this argument, Walker simply ignores Channell and

multiple decisions from courts in this District. See, e.g., Channell, 89 F.3d at 385-86 (finding

2
  To be sure, the language in Therkildsen is somewhat imprecise. See Spaulding Moving & Storage, Inc.
v. Nat’l Forwarding Co., No. 07-C-4095, 2008 WL 781929, * 2 n. 3 (N.D. Ill. Mar. 20, 2008) (finding
that Therkildsen is inconsistent with Channell and numerous other Seventh Circuit decisions, and finding
that Channell and these other decisions accurately represent the current state of the law in the Seventh
Circuit). But, four years after deciding Therkildsen, the Seventh Circuit again reiterated that “[e]ven a
permissive counterclaim, if part of the same case or controversy (a condition met here), may be brought
under the supplemental-jurisdiction statute, 28 U.S.C. § 1367(a), without an independent basis of
jurisdiction.” Leipzig v. AIG Life Ins. Co., 362 F.3d 406, 410 (7th Cir. 2004). And, while this reiteration
might have come in dicta, this reiteration is consistent with numerous Seventh Circuit decisions before
and since. See, e.g., Walker v. Ingersoll Cutting Tool Co., 915 F.3d 1154, 1157 (7th Cir. 2019)
(recognizing in a similar context that, “[i]f a district court possesses original jurisdiction over one
claim, 28 U.S.C. § 1367(a) permits that court to also exercise supplemental jurisdiction over any claim
that is ‘so related to claims in the action within such original jurisdiction that they form part of the same
case or controversy’”); see also 13D CHARLES ALAN WRIGHT & ARTHUR R. MILLER, FEDERAL
PRACTICE AND PROCEDURE § 3567.1 (“§1367(a) requires only that the jurisdiction-invoking claim and
the supplemental claim have some loose factual connection.”).


                                                      6
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 7 of 15 PageID #:130




that the same case or controversy covered the defendant’s breach-of-contract counterclaim and

the plaintiff’s claim for violation of the Consumer Leasing Act, because even though “[t]he acts

creating the claims differ,” the “constants” included the parties and the contract); Pesce v. Nuvell

Credit Co., LLC, No. 11-C -1380, 2011 WL 2115667, at *3 (N.D. Ill. May 26, 2011) (finding

that the same case or controversy covered the defendant’s breach-of-contract counterclaim and

the plaintiff’s claim for violation of the Fair Credit Reporting Act (“FCRA”), because the claims

were “intertwined” where “Plaintiff allege[d] that Defendant violated the FCRA by inaccurately

reporting [Plaintiff]’s alleged debt on the car lease to credit bureaus,” and “Defendant

maintain[ed] that Plaintiff committed a breach of contract by violating the very same lease”);

Mufwene v. Am. Credit Exch., No. 10 C 2591, 2010 WL 4539451, at *1 (N.D. Ill. Nov. 3, 2010)

(finding that the same case or controversy covered the defendant’s breach-of-contract

counterclaim and the plaintiff’s claim for violation of the Fair Debt Collection Practices Act

(“FDCPA”), because, although “the actual validity of the underlying debt is not relevant to [the

plaintiff’s] FDCPA claim…, the debt that Defendant seeks to collect involves the same debt for

which Defendant is suing Plaintiff”) (internal quotation marks and citations omitted).

       Moreover, contrary to what Walker’s motion suggests, the Seventh Circuit and courts in

this District are not outliers on this issue. To the contrary, numerous other courts have found

that, where a plaintiff alleges that a defendant violated the TCPA in placing calls to collect a

debt, the defendant’s breach-of-contract counterclaim for recovery of the debt is part of the same

case or controversy. See, e.g., Gonzalez v. Chase Bank USA, N.A., No. 18-cv-00431-CAB-AGS,

2018 WL 2461490, at *5 (S.D. Cal. June 1, 2018); Coleman v. Dish Network LLC, No. CV17-

02460, 2017 WL 6888289, at *5 (C.D. Cal. Nov. 22, 2017); Bates v. Am. Credit Acceptance,

LLC, No. 16-12239, 2016 WL 5477429, at *3 (E.D. Mich. Sept. 29, 2016); Edwards v.




                                                 7
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 8 of 15 PageID #:131




Equitable Acceptance Corp., No. 14-CV-00888, 2015 WL 3607297, at *4 (N.D. Ohio June 8,

2015); Wilson v. Discover Bank, No. 12-CV-05209-RBL, 2012 WL 1899539, at *3 (W.D. Wash.

May 24, 2012).

        In an effort to get around this authority, Walker cites several cases finding that, for

jurisdiction to exist over a counterclaim, the counterclaim and the plaintiff’s claim must involve

the same factual and legal issues. See Salas v. Ford Motor Credit Co., LLC, No. 18-CV-748,

2019 WL 1472888, * 3 (W.D. Tex. Apr. 3, 2019); Ensz v. Chase Bank USA NA, No. 18-CV-

2065, 2019 WL 136982, *4 (N.D. Iowa Jan. 7, 2019); Riazi v. Ally Fin., Inc., No. 17-CV-1705, *

5 (E.D. Mo. Sept. 26, 2017); Ramsey v. Gen. Motors Fin. Co., No. 15-0827, 2015 WL 6396000,

*2 (M.D. Tenn. Oct. 22, 2015). And, admittedly, these cases do say that.

        In so doing, however, these cases say the opposite of what the Seventh Circuit has said.

See Channell, 89 F.3d at 385. The Seventh Circuit has found that—while an identity of factual

and legal issues may be necessary for claims to involve the “same transaction” under the

compulsory-counterclaim standard—the “case or controversy” standard is broader.3 Compare id.

with Burlington N. RR., 907 F.2d at 712. Unlike the same-transaction standard, the case-or-

controversy standard requires only a “loose factual connection” between the claim and

counterclaim. See Channell, 89 F.3d at 385. Applying this standard, the Seventh Circuit and

courts in this District have repeatedly rejected the argument that a statutory consumer claim and

a breach-of-contract counterclaim are not part of the same case or controversy. See, e.g.,

Channell, 89 F.3d at 385-86; Pesce, 2011 WL 2115667, * 3; Mufwene, 2010 WL 4539451, *1.

        This Court has supplemental jurisdiction over Westlake Financial Services’ counterclaim.


3
 For this reason, Walker is really off base when she relies on Peterson v. United Accountants, Inc., 638
F.2d 1134 (8th Cir. 1981). That case was decided nearly a full decade before section 1367 took effect.
And the issue there was whether the counterclaim was compulsory under the transaction test; the case has
nothing to do with section 1367’s case-or-controversy requirement.


                                                   8
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 9 of 15 PageID #:132




       B.      Because Walker’s public-policy argument ignores Walker’s contractual
               obligations and the narrow scope of the contract claim, this Court should not
               decline to exercise supplemental jurisdiction.

       As a fallback to her lack-of-supplemental-jurisdiction argument, Walker insists that,

regardless of whether this Court has supplemental jurisdiction over Westlake Financial Services’

breach-of-contract counterclaim, this Court should decline to hear that counterclaim. Walker

makes two arguments to support this fallback position. This Court should reject both.

               1.      This case does not present “exceptional circumstances” for declining
                       to exercise jurisdiction.

       Walker argues that, under section 1367(c)(4), there are “exceptional circumstances” for

this Court to decline to exercise supplemental jurisdiction. See Pl.’s Motion to Dismiss, p. 11-

14. Specifically, Walker argues that, if defendants in consumer cases can bring breach-of-

contract counterclaims, plaintiffs will be unwilling to bring consumer cases. As Walker puts it,

“[t]he only possible reason that Defendant seeks to join its state law counterclaim to Plaintiff’s

federal statutory claim is to gain ‘leverage’ and do ‘damage control’ by offsetting Plaintiff’s

statutory claims, and possibly dissuade this Plaintiff, and other consumers, from asserting their

federal rights regarding an underlying debt.” See id., p. 11.

       Of course, Walker is not the first plaintiff to make this “chilling effect” argument. And

the Seventh Circuit and other courts have recognized multiple flaws in this argument.

       Three of these flaws are particularly apparent.

       First, even if Walker’s statutory claims are valid (which Westlake Financial Services

denies), Walker’s statutory claims do not absolve her of her obligations under the Retail

Installment Sales Contract. As the Seventh Circuit has stressed, “[p]laintiffs cannot expect a

court to tolerate evasion of lawful debts, or to use the fact that case-by-case enforcement is




                                                 9
   Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 10 of 15 PageID #:133




expensive to [creditors] (perhaps too expensive to justify independent legal action) to bestow

on [debtors] a legal right to avoid collection.” See Channell, 89 F.3d at 386 (emphasis added).

       Regardless of whether this Court exercises supplemental jurisdiction over the

counterclaim, Walker faces a potential breach-of-contract claim for her admitted failure to make

required payments under the Retail Installment Sales Contract. See Pl.’s Compl., ¶ 11 (admitting

that she failed to make required payments under the Retail Installment Sales Contract). So—as

courts in this District have found—dismissal of the counterclaim does not remove the “chilling

effect” of potential breach-of-contract exposure. Rather, dismissal of the counterclaim simply

undermines “judicial efficiency and economy…[and] burden[s] the state court system with

parallel litigation over overlapping issues.” Mufwene, 2010 WL 4539451, at *2.

       Second, whatever the validity of the chilling-effect argument in general, the argument is

particularly weak here. Unlike plaintiffs bringing claims under the FDCPA or FCRA, Walker

does not simply seek attorneys’ fees and a maximum $1,000 in statutory damages. Walker seeks

$67,500 under the TCPA (which has no damages cap), and seeks punitive damages and

attorneys’ fees under the ICFA. See Pl.’s Compl., ¶ 30; id. at p. 8. On the other hand, in

Westlake Financial Services’ breach-of-contract counterclaim, Westlake Financial Services

seeks only $7,057.89 plus fees and costs in connection with Walker’s admitted breach of the

Retail Installment Sales Contract. See Def.’s Counterclaim, ¶ 10. To look at it another way,

unlike in the FDCPA context (where the potential recovery on the counterclaim can dwarf the

potential recovery on the plaintiff’s claim), Walker’s potential recovery here far exceeds

Westlake Financial Services’ potential recovery. Therefore, based on this math, courts have

found the chilling-effect argument particularly unpersuasive in the TCPA context. See Gonzalez,

2018 WL 2461490, at *5; Wilson, 2012 WL 1899539, at * 4.




                                                10
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 11 of 15 PageID #:134




        Third, although Walker insists her position is pro-consumer, the Seventh Circuit has

recognized that the opposite may be true. As the Seventh Circuit explained, “[c]onsideration of

consumers’ interests…favors adjudicating rather than dismissing [a breach-of-contract]

counterclaim.” Channell, 89 F.3d at 386. This is because “legal expenses of collection, are part

of the cost of credit and ultimately are paid by [consumers].” Id. So “[l]egal rules that increase

collections and reduce expenses may require these [plaintiffs] to pay more, but the cost of

[credit] will fall for consumers as a group—for in competition any reduction in costs flows to

consumers.”4 Id. (emphasis in original).

        To try to get around the problems with her position, Walker again cites a bunch of cases

from outside the Seventh Circuit. See Pl.’s Motion to Dismiss, pp. 11-14. These cases are

doubly unpersuasive, though. For one thing, these cases are inconsistent with cases in this

District. See Pesce, 2011 WL 2115667, at * 4; Mufwene, 2010 WL 4539451, at *2. For another

thing, these cases fail to recognize that—if the fear of a breach-of-contract claim is going to deter

a consumer from bringing suit—that deterrence should exist regardless of whether the breach-of-

contract claim is brought in federal court or state court.5 See id.




4
  In Channell, the Seventh Circuit reversed the district court’s decision that supplemental jurisdiction was
lacking. See 89 F.3d at 385-86. The Seventh Circuit then discussed various considerations regarding
whether, even though the court had supplemental jurisdiction, the court should nevertheless decline to
exercise that jurisdiction. See id. at 386-87. For example, the Seventh Circuit said that—given the class-
action nature of the dispute and the numerous potential different defenses to lease claims against different
class members—individual contract claims might overwhelm the plaintiffs’ statutory claim. See id.
Ultimately, the Seventh Circuit remanded the case for the district court to consider this issue in the first
instance. See id. at 387. But this is not an issue here: this is not a class action, and Walker admits she
breached the Retail Installment Sales Contract. See Pl.’s Compl., ¶ 11.
5
  Only one court in this District has accepted Walker’s chilling-effect argument. See Crawford v. Equifax
Payment Servs., Inc., No. 97-4240, 1998 WL 704050, * 7 (N.D. Ill. Sept. 30, 1998). In that case, though,
the court did not consider the Seventh Circuit’s discussion of how allowing the counterclaim to proceed
could benefit consumers as a whole. Moreover, in that case, unlike in this case, the plaintiffs sought small
individual recoveries under the FDCPA, as opposed to tens of thousands of dollars under the TCPA.


                                                    11
   Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 12 of 15 PageID #:135




       Walker has failed to establish exceptional circumstances for declining to exercise

supplemental jurisdiction.

               2.      The simple breach-of-contract counterclaim will not “substantially
                       predominate” over Walker’s statutory claims.

       In addition to her unpersuasive exceptional-circumstances argument, Walker argues that,

under section 1367(c)(2), this Court should decline to exercise supplemental jurisdiction,

because Westlake Financial Services’ breach-of-contract counterclaim will “substantially

predominate” over Walker’s statutory claims. See Pl.’s Motion to dismiss, p. 12. This is so,

Walker argues, because “the evidence required to prove the respective claims [is] wholly

distinct.” Id. This argument is problematic for at least three important reasons.

       First, under Walker’s argument, a counterclaim satisfies the “substantially

predominate[s]” exception whenever the counterclaim and the plaintiff’s claim do not involve

identical factual and legal issues. But then, whenever a counterclaim fails to satisfy the narrow

same-transaction test for compulsory counterclaims, a court should find that the counterclaim

substantially predominates over the plaintiff’s claim, and decline to exercise supplemental

jurisdiction. After all, the same-transaction test asks whether the counterclaim and the plaintiff’s

claim involve identical factual and legal issues. See Strong, 907 F.2d at 712.

       Yet the Seventh Circuit has made clear that section 1367’s grant of supplemental

jurisdiction extends beyond claims involving the same transaction; it extends to claims involving

the same case or controversy (that is, a loose factual connection). See Channell , 89 F.3d at 385.

Under Walker’s theory, the exception for counterclaims that “substantially predominate”




                                                12
    Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 13 of 15 PageID #:136




swallows the rule that supplemental jurisdiction extends beyond counterclaims that involve

factual and legal issues identical to the plaintiff’s claim.6

        Second, Walker’s argument defies common sense. Walker’s claims raise complex issues

relating to whether Westlake Financial Services’ phone equipment constitutes an automatic

telephone dialing system. On the other hand, Westlake Financial Services’ counterclaim raises

simple questions of contract law. Indeed, Walker has already conceded that (a) she obtained the

Vehicle pursuant to the Retail Installment Sales Contract and (b) she did not make the required

payments under the Retail Installment Sales Contract.

        Westlake Financial Services’ counterclaim will focus on a simple accounting of what

Walker owes. For this reason, too, this Court should reject Walker’s argument that the breach-

of-contract counterclaim will substantially predominate over Walker’s statutory claims. See

Coleman, 2017 WL 6888289, at *5. As one court succinctly stated in rejecting a similar

argument, a breach-of-contract counterclaim “does not raise any novel or complex issues of state

law and will not substantially predominate over the TCPA claim during the course of

proceedings in this action.” Id.

        Third, in defending against Walker’s statutory claims, Westlake Financial Services will

introduce Walker’s account documents to establish (a) Walker provided consent to receive phone

calls and (b) Walker did not revoke that consent. Walker’s account documents will also support

Westlake Financial Services’ breach-of-contract counterclaim. And, under similar

circumstances, courts have noted that, “because the [loan documents] likely would be presented


6
 Walker cites a single case to support her substantially-predominates argument. In that case, though, the
district court in New York adopted the position that, because the counterclaim and the plaintiff’s claim
did not involve identical factual and legal issues, the counterclaim substantially predominated. See
Nichols v. Niagara Credit Recovery, Inc., 12-CV-1068, 2013 WL 1899947, *9 (N.D.N.Y. May 7, 2013).
And, as discussed, that position is inconsistent with the Seventh Circuit’s position. See Channell, 89 F.3d
at 385.


                                                    13
   Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 14 of 15 PageID #:137




as part of the affirmative defense to the TCPA claims, the additional issue of whether any

payments are due would not require a substantial amount of additional discovery or trial

evidence.” See Coleman, 2017 WL 6888289, at * 5. Westlake Financial Services’ breach-of-

contract counterclaim does not substantially predominate over Walker’s statutory claims.

       In sum, this Court should reject Walker’s argument that, regardless of whether this Court

has jurisdiction over Westlake Financial Services’ counterclaim, this Court should decline to

exercise jurisdiction over that counterclaim.

                                           Conclusion

       This Court should reject both of Walker’s arguments against the exercise of supplemental

jurisdiction. First, because Westlake Financial Services’ breach-of-contract counterclaim and

Walker’s statutory claims involve the same case or controversy, this Court has supplemental

jurisdiction over the counterclaim. Second, because declining to exercise jurisdiction could

unnecessarily increase the amount and cost of litigation between the parties (without

countervailing benefit), this Court should reject Walker’s public-policy argument that this Court

should decline to exercise the supplemental jurisdiction this Court has over the counterclaim.

Thus, for the reasons stated, Westlake Financial Services respectfully requests that this Court

deny Walker’s motion to dismiss, and grant any additional relief that this Court deems

appropriate.

Dated: March 3, 2020                            WESTLAKE FINANCIAL SERVICES, LLC,
                                                Defendant

Scott J. Helfand                                By: /s/ Scott J. Helfand
Scott.Helfand@huschblackwell.com                    One of Its Attorneys
HUSCH BLACKWELL LLP
120 South Riverside Plaza, Suite 2200
Chicago, IL 60606
(312) 655-1500
(312) 655-1501 Facsimile



                                                  14
   Case: 1:19-cv-06921 Document #: 28 Filed: 03/03/20 Page 15 of 15 PageID #:138




                               CERTIFICATE OF SERVICE

       I, Scott J. Helfand, an attorney, hereby certify that a true and correct copy of the

foregoing was served electronically upon counsel of record:

                      Nathan Charles Volheim
                      nvolheim@sulaimanlaw.com

                      Alejandro Emmanuel Figueroa
                      alejandrof@sulaimanlaw.com

                      Eric Donald Coleman
                      ecoleman@sulaimanlaw.com

                      Taxiarchis Hatzidimitriadis
                      thatz@sulaimanlaw.com

by the filing of said document through the Court’s electronic filing system on this 3rd day of

March 2020.



                                            s/ Scott J. Helfand




                                              15
